 

Case: 1:18-cr-00453 Document #: 199 Filed: 02/11/21 Page 1 of 2 PagelD #:680

Fy
LED 2a-a|
TH "B11 024
0
CLERK S58 eRUToy

i] : UR
Dear Usnarah le Judge Rohert M, Dow Jr, ’

OS

I Hope fully this letter ig in the best of health and
Spints, twit in regards ot my Mine Quinn A. Michoe lis,
She has given me reaSon to beheve that she doesnt have my Psy
interest in mind or at heart, L have regea ted ly asked that she
male a conSttutvonal clainr on my behalf. During a phone
LonverSution on todays date, she has Stated that “She ov no one
| else cares about my COn St dutional ight. J do not feel comotudle
{with AHomey Quinn Michels wilAully misrepresenting me

| andlor havin any Control what so ever over my Ife and bet
| sm asking that you please provide me with an Attorney tha
tS more willing to adequately repre Stat me and not tell me waae
J wish to hea* then change every thing atthe last minute with
plank disregard +o how I feel about the Situation 1 wish
to get plies resolved a5 much as anyone else, but J also

| believe that itis my duty and more importantly my right a)
1 ..aSSert and Preserve my conStitutional clainrs. pray + hat
before moving to/ward, this matter be addressed, Thank

| Voy and enjoy the restot Your day

 

{I Sin cerell
ul nd

 
Case: 1:18-cr-00453 Document #: 199 Filed: 02/11/21 Page 2 of 2 PagelD #:681

 

   

"7ee “we

"“¥¥¥Y-- wey.
“VUE EY + VEY yy -
veryyerevEYY
*¥¥E¥¥EYYY YY ~
vereveYEYEYy

Antwan Eran Elin SO 7GAK~005
Medopolitan Lo/rectanal Cente
71 Ww. Van Buren St,

Chicago, Fl 60605

 

TUT

02/11/2021-8

~ CERTIFIED MAIL”

 

Hongrable Jud

United States District Cour +

Northern District ot Lhinas's
als'S, Ogay horn xt,

+l, 60604

Chita

jo

 

7018 1830 o000 9014 353?

  

cw 79%
-¥¥ey: -¥9EH =
-evuvy + ve YY -

BAN IL 6GaQccceseeee

~~ erreur.
very:
eee
*

qe hohert M. Cow Fr,

“we sees
“¥¥¥Y. .
-v¥¥¥EreuNyE
v¥¥E¥EYYVEYY
"erry yyy YY v
tht dt de dat de dae
VeVEVEVerEY
veveveNYYY

“we
7¥¥¥E vey ©
VV EY © YEYY -

eer ee E yyy YY Ye
